Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for detecting a small molecule analyte, classified in G01N 33/53.
II. Claims 12-14, drawn to a method for detecting 8-HOdG, classified in G01N 33/54306.
Inventions I and II are independent and distinct inventions. Invention I requires 
contacting a fluid sample containing or suspected of containing the small molecule analyte and the immobilized second component with the third component under specific binding reaction conditions, whereby a labeled immobilized complex is formed between the third component and the immobilized second component by the binding between the detection molecule and the conjugated small molecule analyte, and whereby a labeled non-immobilized complex is formed between the third component and the small molecule analyte of the fluid sample by specific binding between the detection molecule and the small molecule analyte of the fluid sample and Invention II does not require this specific limitation.  Invention I also requires detecting a labeled non-immobilized complex, or both a labeled immobilized complex and the labeled non-immobilized complex and Invention II does not require these limitations.  Invention II specifically requires the detection of 8-HOdG and Invention II does not specifically require this limitation (e.g. Claim 1).  Invention II requires contacting a fluid sample containing or suspected of containing 8-HOdG and the immobilized first component and contacting the second component and the immobilized first component under specific binding reactions, whereby the second component is immobilized on the solid phase support by 
          Restriction for examination purposes as indicated is proper because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for other restriction for examination purposes as indicated is proper because the different inventions with the different classification and different searches impose a serious burden upon the Examiner.
	           Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/GARY COUNTS/Primary Examiner, Art Unit 1641